Decree affirmed. We cannot rule that the special administrator’s fee of $7,000 awarded by the Probate Court decree exceeded just and reasonable compensation. See McMahon v. Krapf, 323 Mass. 118, 123, and cases cited; Wilson v. Askinas, 325 Mass. 136, 138; Phelan v. McCabe, 343 Mass. 585, 588-589. The inventory showed a personal estate of $454,804.01 and real estate in New Hampshire valued at $6,000. The probate judge found that the special administrator expended some 360 hours of his time in conducting his administration promptly and carefully. The services which were performed in a period of over a year are set out in detail in the judge’s findings. The allowance of $81.86 for expenses is not contested.